DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 8 December 2020.
Claim 1 is currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The preamble of the claims sets forth a computer implemented method and system, therefore it is unclear which statutory class the claim is directed to.    For examination purposes the claim is directed to a computer implemented user management and retention system. Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a hierarchical taxonomy for organizing user types and categorizing users, a dynamic grouping system/procedure to group user types into groups, and a dynamic user status admin system/procedure allowing for the categorization of users.  These limitations, as drafted, illustrate an organizational model that under its broadest reasonable interpretation could be done in the mind or with pencil and paper manually.  But for the “computer implemented” and databases storing and managing information language, the claim encompasses organizing, grouping and allowing for the categorization of users in an organizational model in the mind or on paper.  The mere nominal recitation of a generic database storing information in a computer environment does not take the claim out of the mental processes grouping.  Thus the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites systems allowing for categorization, databases for storing and organizing data and that it is computer implemented.  These elements are recited at a high level of generality and merely apply the exception.  Storing data is also recited at a high level of generality and is considered insignificant data gathering which is a form of extra solution activity. When considered both individually and as 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception in a generically recited computer implemented system.  The same analysis applies here in 2B and does not provide an inventive concept. 
For the storing and organizing in a database steps that were considered extra solution activity, these have been re-evaluated in Step 2B and are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the database is anything other than an off the shelf computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt and storage of data in a generic component is a well-understood, routine and conventional function when claimed in a merely generic manner, as it is here.  For these reasons, there is no inventive concept and claim 1 is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2006/0218000) in view of Harkreader (US 2019/0347743).
As per Claim 1 Smith teaches:
A computer implemented user management and retention method and system designed to provide a multi-level hierarchical organizational model controlling access to user information, user types, user grouping, user status and associated reports in an ecclesiastical community context comprising: 
a) a multi-level hierarchical taxonomy for organizing user types, categorizing a plurality of users in user type categories including Administrator, Member User, and Pastor User (Smith in at least Fig. 8 and [0015, 0033, 0065, 0206, 0363, 0382, 0476, 0627-0725] illustrate and describe a multi-level organizational model for organizing and categorizing users by type categories including, internal and external, [0051-0054] describes designating administrators, members, and community leaders); 
b) a dynamic user grouping system allowing to group users of different user types in group categories including Small groups, Ecclesiastical groups, and Missionary couples (Smith in at least [0033] describes the ability to designate user groups, [0044-0048] describes designating specific community and resource groups including community group profiles as is described in [0065], creators, administrators, members and leaders can all also be grouped within the system as is described in at least [0052-0162]); 
c) a dynamic user status administration system allowing for the categorization of users of different types within different groups, in status categories including Visitor Status, New User Status, Sponsored User Status, Active User Status, Discouraged User Status, Inactive User Status and Missionary User Status (Smith in at least [0052-0065] describes status information such as internal vs. external, logged in, online offline, [0566] describes user presence status, [0588-0594] describes maintaining status such as active for users; 
d) a user information database for storing and managing user information of different kinds, including User's parameters, User's Profile information, User's Visits information, User's Bible Studies information, and User's Supplementary information (Smith Fig. 8 and 21 illustrate and describe maintaining user information including id, parameters, type, status and other user and community specific information, see also at least [0039, 0108, 0414, 0503] describing how all the community collaboration is stored in databases); and 
a) a secondary database organizing said users' administrative authority in view of said users' parameters (Smith in at least [0040] describes an administration tool, [0053-0054] describes how different members or leaders have different administrative privileges and authorizations to access different information in the .
Smith illustrates a multi-level hierarchical community model that controls access to and the management of user information but does not explicitly recite to the ecclesiastical community context.  However, Harkreader teaches a method for facilitating church member networking within a social network that contains church member information  from a profile used to categorize and match members.  Therefore, it would be obvious to one of ordinary skill in the art to modify the collaborative community portal environment to apply specifically to a church or ecclesiastical missionary community because the prior art differs from the claim by the simple substitution of some known components, e.g. a particular contextual environment of data.  Each of the substituted components were known and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  By incorporating church membership and social networking information into the community collaborative portal environment, the combination enables a unified and personalized view of the ecclesiastical community information to all members of the community.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
D’Andrea et al. (US 10,616369) System and method for distributing communication requests based on collaboration circle membership data using machine learning.
Goldman et al. (US 6,314,427) Method and apparatus for using an information model to organize an information repository into an extensible hierarchy of organizational information.
Vivier et al. (US 2002/0120623) Searching and matching a set of query strings used for accessing information in a database directory.
Brodersen et al. (US 6,732,100) Database Access method and system for user role defined access.
Beyer et al. (US 2008/0052203) Design and management of an online environment that serves hierarchical community networks.
Andrea et al. (US 2010/0306199) User-defined hierarchical categorization system and method for generating operational metrics.
Hosier, Jr. (US 10,531,242) Online systems and methods for advancing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623